Case: 20-11074     Document: 00516091095         Page: 1     Date Filed: 11/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 12, 2021
                                  No. 20-11074
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   In the Matter of: William Paul Burch

                                                                            Debtor,

   William Paul Burch,

                                                                       Appellant,

                                       versus

   America’s Servicing Company,

                                                                          Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1048


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11074      Document: 00516091095           Page: 2    Date Filed: 11/12/2021




                                     No. 20-11074


          William Paul Burch appeals the district court’s dismissal for failure to
   pay the filing fee for his appeal in the district court of a judgment of the
   bankruptcy court for the Northern District of Texas. Burch has filed a
   motion to remand this matter to the district court, stating that he is now able
   to pay the filing fee. Because the record does not establish that the district
   court issued a statement or indicative ruling in accordance with Federal Rule
   of Civil Procedure 62.1 and Federal Rule of Appellate Procedure 12.1, upon
   which Burch relies, Burch’s motion for remand is not well taken and is thus
   denied. See Fed. R. App. P. 12.1; Fed. R. Civ. P. 62.1; cf. Moore v.
   Tangipahoa Par. Sch. Bd., 836 F.3d 503, 504 (5th Cir. 2016). Burch’s motion
   to file an out of time reply to the opposition to remand is likewise denied.
          The motion for remand additionally acknowledges that Burch does
   not currently meet the financial eligibility requirements to proceed IFP in this
   appeal. See Fed. R. App. P. 24(a); 28 U.S.C. § 1915(a)(1); Carson v. Polley,
   689 F.2d 562, 586 (5th Cir. 1982); see also Burch v. Freedom Mortg. Corp. (In
   re Burch), 835 F. App’x 741, 749 (5th Cir. 2021), cert. denied, 2021 WL
   4508733 (U.S. Oct. 4, 2021) (No. 21-5069). Moreover, Burch does not
   challenge the district court’s determination that he failed to pay the filing fee
   in that court, which was the only ruling Burch has appealed. Burch therefore
   fails show a nonfrivolous issue for appeal or financial eligibility to proceed
   IFP; accordingly, the motion to proceed IFP is denied and the appeal is
   dismissed as frivolous. See 5th Cir. R. 42.2; § 1915.
          Burch was previously warned that if he continued to file frivolous
   appeals and motions in this court, this court would issue sanctions, and he
   was warned to withdraw any pending frivolous appeals. Burch v. Freedom
   Mortg. Corp., 850 F. App’x 292, 294 (5th Cir. 2021); Burch, 835 F. App’x at
   749. Because this court has previously warned of sanctions and the instant
   appeal is frivolous, we determine that sanctions are warranted. See Coghlan
   v. Starkey, 852 F.2d 806, 808 (5th Cir. 1988). Burch is hereby ordered to pay



                                          2
Case: 20-11074      Document: 00516091095           Page: 3    Date Filed: 11/12/2021




                                     No. 20-11074


   $100.00 to the clerk of this court. The clerk of this court and the clerks of all
   courts subject to the jurisdiction of this court are directed to return to Burch
   unfiled any submissions he should make until the sanction is paid in full.
   Burch is again warned that additional frivolous or abusive filings in this court,
   the district court, or the bankruptcy court will result in the imposition of
   further sanctions. He is again admonished to review any pending appeals and
   to withdraw any appeals that are frivolous.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS;            SANCTION             IMPOSED;           ADDITIONAL
   SANCTION WARNING ISSUED.




                                          3